OPINION OF THE COURT
Per Curiam.
In this proceeding the respondent was charged with one allegation of professional misconduct. The Special Referee *7sustained the charge. The petitioner moved to confirm the report of the Special Referee and the respondent submitted an affidavit in response thereto.
The charge alleges that the respondent, between January 1984 and October 1985, while employed by the New York State Department of Motor Vehicles as an Administrative Law Judge, accepted bribes on approximately 20 occasions, totaling $1,000. In return for those bribes, the respondent disposed of cases in a manner favorable to the defendants.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charge. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline, we have taken into consideration the mitigating factors advanced by the respondent. Nevertheless, the respondent is guilty of serious professional misconduct. Accordingly, the respondent is disbarred forthwith.
Mangano, P. J., Thompson, Bracken, Kunzeman and Miller, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Hector Rosado is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Hector Rosado is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.